BLACKROCK ALLOCATION TARGET SHARES BATS: Series E Portfolio (the Fund) Supplement dated February 10, 2016 to the Summary Prospectus dated July 29, 2015 Effective immediately, the following change is made to the Funds Summary Prospectus: The section in the Summary Prospectus entitled Portfolio Managers is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Theodore R. Jaeckel, CFA Managing Director of BlackRock, Inc. Walter OConnor, CFA Managing Director of BlackRock, Inc. Michael Perilli Associate of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-BATSE-0216SUP
